DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-10, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2021.
Applicant’s election without traverse of Claims 1-3, 11-13 in the reply filed on 01/15/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uggowitzer et al. (US20110192500A1). 
Regarding Claim 1, Uggowitzer teaches a biodegradable magnesium alloy composition that overlaps or encompasses the claimed range for the following elements (Claim 5):
Element
Claimed Range (wt%) 
Prior Art (wt%) 
Y
About 4.0
0.5-8
Ca
About 0.5-0.6
0.1-2.0
Zr
About 0.6-1.0
0-1.0
Zn
About 2.0
0.2-6
Mg + impur.
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 2-3, Uggowitzer teaches a range of Ca of 0.0.1-2%, and a Zr range 0-1% which encompass the claimed ranges of about 0.6 wt% Ca and about 1.0 wt% Zr, as well as the Claim 3 Zr range of about 0.6wt%. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 1 rejection for composition citation) 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uggowitzer et al. (US20110192500A1) as applied to Claim 1, in view of Moosbrugger et al. (“Corrosion Resistance of Magnesium Alloys”. ASM handbook. Eds. Stephen D. Cramer, and Bernard S. Covino Jr. Vol. 13. Materials Park, Ohio: ASM international, 2003.)
Regarding Claims 11-12, Gerold is silent regarding the impurities (including Fe, Ni or Cu) explicitly containing the total amount of impurities constituting 20 ppm or less. However, Moosebrugger teaches that Nickel, copper, cobalt, and iron have extremely deleterious effects on magnesium alloys because of their low solid-solubility limits and that of these impurities, iron, nickel, and copper are the common contaminants introduced through poor molten metal handling practices (Page 693, Col. 2, Lines 1-20); further, Moosebrugger teaches high purity Mg alloys with lower contaminants of Cu, Fe, and Ni achieve significantly better corrosion rates (Page 693, Col. 3, Lines 1-10) (Table 3). Therefore, it would have been obvious to one of ordinary skill in the art to minimize the amount of impurities in the claimed range for the purpose of forming a high purity Mg alloy as impurities such as Fe, Cu, and Ni are deleterious to the corrosion of Mg alloys. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uggowitzer et al. (US20110192500A1) as applied to Claim 1, in view of Kumta et al.
Regarding Claim 13, since the Mg alloy taught by Uggowitzer, is cast (melted) and solution heat treated [0020] meeting the claim limitation of “solid solution”, regarding the limitation of “single phase”, Uggowitzer does not explicitly teach is the matrix exists in one phase. Applicant discloses that casting and T4 solution heat treatment step (Page 74, Lines 15-21) is what is responsible for the dissolution of second phase precipitates, therefore forming a single phase. While Uggowitzer is silent on the specific heat treatment used, Kumta teaches a similar Mg biodegradable alloy, and teaches the casting followed by T4 solution treatment [0069] dissolves precipitates and forms a single phase [0081] serves to improve corrosion resistance compared to the cast state and pure Mg (Table 3). Therefore, it would have been obvious to one of ordinary skill in the art to use a T4 heat specifically in the method taught by Uggowitzer for the purpose of forming a single solid solution phase with improved corrosion properties.  


Claims 1-3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold et al. (US20080031765A1). 
Regarding Claim 1, Gerold teaches a biodegradable magnesium alloy [0005] composition that overlaps or encompasses the claimed range for the following elements (Claim 10):
Element
Claimed Range (wt%) 
Prior Art (wt%) 
Y
About 4.0
0.5-4

About 0.5-0.6
0.05-1
Zr
About 0.6-1.0
0-1
Zn
About 2.0
0.5-6
Mg + impur.
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 2-3, Gerold teaches a range of Ca of 0.05-1%, and a Zr range 0-1% which encompass the claimed ranges of about 0.6 wt% Ca and about 1.0 wt% Zr, as well as the Claim 3 Zr range of about 0.6wt%. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 1 rejection for composition citation) 
Regarding Claim 11, Gerold is silent regarding the impurities explicitly containing Fe, Ni, and Cu. However, because Claim 10 of Gerold uses closed “consisting of” language when reciting each element, meaning each element including Fe, Ni, and Cu which not recited is present as an impurity or not present at all, reading on the claimed limitation. 
Regarding Claim 13, since the Mg alloy taught by Gerold, is cast (melted) [0012], thereby meeting the limitation of “solid solution” by the solid solution hardening/strengthening that results during melting, and regarding the limitation of “single phase”, Gerold teaches the alloy is monophasic [0018]. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold et al. (US20080031765A1) as applied to Claim 1, in view of Moosbrugger et al. (“Corrosion Resistance of Magnesium Alloys”. ASM handbook. Eds. Stephen D. Cramer, and Bernard S. Covino Jr. Vol. 13. Materials Park, Ohio: ASM international, 2003.)
Regarding Claims 11-12, Gerold is silent regarding the impurities (including Fe, Ni or Cu) explicitly containing the total amount of impurities constituting 20 ppm or less. However, Moosebrugger teaches that Nickel, copper, cobalt, and iron have extremely deleterious effects on magnesium alloys because of their low solid-solubility limits and that of these impurities, iron, nickel, and copper are the common contaminants introduced through poor molten metal handling practices (Page 693, Col. 2, Lines 1-20); further, Moosebrugger teaches high purity Mg alloys with lower contaminants of Cu, Fe, and Ni achieve significantly better corrosion rates (Page 693, Col. 3, Lines 1-10) (Table 3). Therefore, it would have been obvious to one of ordinary skill in the art to minimize the amount of impurities in the claimed range for the purpose of forming a high purity Mg alloy as impurities such as Fe, Cu, and Ni are deleterious to the corrosion of Mg alloys. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736